Case 1:19-cv-01456-RDA-JFA Document 28 Filed 08/24/20 Page 1 of 2 PageID# 136



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  (Alexandria Division)

 LYNNE CALLIGARO,

        Plaintiff,

                        v.                                Case 1:19-cv-01456-RDA-JFA

 DELOITTE CONSULTING LLP,

        Defendant.


 CONSENT MOTION FOR LEAVE OF COURT TO MODIFY EXPERT DISCLOSURE
                           DEADLINE

       Pursuant to paragraph 5 of the Rule 16(B) Scheduling Order entered by this Court on

June 18, 2020 (Docket no. 25), plaintiff Lynne Calligaro and defendant Deloitte Consulting LLP

(together, the “parties”), by and through their counsel, jointly move for entry of the attached

order modifying the date by which the parties must make expert disclosures, which is currently

September 14, 2020. (See Docket no. 22 ¶ 4; Docket no. 25 ¶ 5).

       The parties are in the process of exchanging written discovery, and defendant’s responses

to plaintiff’s discovery requests are currently due on August 27, 2020. Given the volume of

information requested by plaintiff, defendant has asked plaintiff for a two-week extension.

Plaintiff has agreed to a two-week extension, but in doing so the parties will need an extension of

the deadline for initial and rebuttal expert disclosures. Under the current scheduling order,

expert disclosures are due on September 14, 2020, with rebuttal disclosures due 30 days

thereafter. (See id.) In order to give plaintiff sufficient time to review defendant’s discovery

responses before the deadline for serving her expert disclosures, the parties respectfully request

that the deadline for such disclosures be extended by two weeks, until September 28, 2020, with
Case 1:19-cv-01456-RDA-JFA Document 28 Filed 08/24/20 Page 2 of 2 PageID# 137



expert rebuttal disclosures due 30 days thereafter. The parties agree that good cause exists for

the extension.

       This is the parties’ first motion for a modification of the Court’s scheduling order, and the

motion is made in good faith and not for the purpose of causing any undue delay. The parties

agree that a hearing on this motion is waived.

Dated: August 24, 2020

Respectfully submitted,

/s/ Joshua H. Erlich                              /s/ Allison S. Papadopoulos
Joshua H. Erlich (VA Bar #81298)                 Allison S. Papadopoulos (VA Bar No. 85715)
jerlich@erlichlawoffice.com                      apapadopoulos@akingump.com
THE ERLICH LAW OFFICE PLLC                       Esther G. Lander (admitted pro hac vice)
2111 Wilson Blvd., Ste. 700                      elander@akingump.com
Arlington, Virginia 22201                        AKIN GUMP STRAUSS HAUER & FELD LLP
Telephone: (703) 791-9087                        2001 K Street N.W.
Fax: (703) 722-8114                              Washington, D.C. 20006
                                                 Telephone: (202) 887-4000
Attorney for Plaintiff Lynne Calligaro           Fax: (202) 887-4288

                                                 Attorneys for Defendant Deloitte Consulting LLP




                                                 2
